PER CURIAM.
Upon consideration of petition for rehearing filed by petitioner we conclude that the opinion of the court filed herein on March 25, 1964, should be withdrawn and the cause disposed of as follows:
The petition for writ of certiorari reflected apparent jurisdiction in this court. We issued the writ and have heard arguments of counsel. After hearing arguments and upon further consideration of the matter, we find that the petition is without merit, and that the writ was improvidently issued and should be discharged and the petition dismissed.
It is so ordered.
DREW, C. J., and THOMAS, O’CON-NELL, CALDWELL and HOBSON (Ret.), JJ., concur.